         Case 1:21-cv-02368-TSC Document 1 Filed 09/07/21 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 ANGELA D. WILSON,
 2025 Fendall St. SE, Unit 205
 Washington, DC 20020

               Plaintiff,

 v.                                                           Civil Action No. 1:21-cv-2368

 TRUIST BANK
      Serve: CSC Lawyers Incorporating Service
      Company
      7 St. Paul Street, Suite 820
      Baltimore, MD 21202

 and

 EXPERIAN INFORMATION SOLUTIONS, INC.,
      Serve: CT Corporation System
             1015 15th St, NW, Suite 1000
             Washington, D.C. 20005
 and

 EQUIFAX INFORMATION SERVICES, LLC,
      Serve: Corporation Service Company
             1090 Vermont Ave, NW
             Washington, D.C. 20005

               Defendants.


                                        COMPLAINT

       COMES NOW Plaintiff Angela D. Wilson, by counsel, and files this Complaint against

Defendants Truist Bank (“Truist”), Equifax Information Services, LLC (“Equifax”), and Experian

Information Solutions, Inc. (“Experian”) (collectively, “Defendants”). In support of her claims,

Ms. Wilson alleges as follows:
            Case 1:21-cv-02368-TSC Document 1 Filed 09/07/21 Page 2 of 15




                                PRELIMINARY STATEMENT

       1.       This is an action for statutory, actual, and punitive damages; costs; and attorneys’

fees brought under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq.

       2.       Before the enactment of the FCRA, inaccurate and misleading information was

identified as “the most serious problem in the credit reporting industry.” 115 Cong. Rec. 2411 (Jan.

31, 1969). With this problem in mind, Congress enacted the FCRA to ensure the “confidentiality,

accuracy, relevancy, and proper utilization” of credit reports. 15 U.S.C. § 1681(b).

       3.       To accomplish Congress’ goals, the FCRA contains a variety of requirements to

protect consumers, including § 1681e(b), which is one of the FCRA’s cornerstone provisions.

Whenever a consumer reporting agency prepares a consumer report, § 1681e(b) requires it to

follow reasonable procedures to assure maximum possible accuracy of the information concerning

the individual about whom the report relates. 15 U.S.C. § 1681e(b). This section imposes a high,

and often disregarded, standard on credit reporting agencies. See, e.g., Burke v. Experian Info.

Sols., Inc., 2011 WL 1085874, at *4 (E.D. Va. Mar. 18, 2011) (breaking down the requirements

of § 1681e(b), and explaining that “‘assure’ means ‘to make sure or certain: put beyond all doubt,’”

“‘[m]aximum’ means the ‘greatest in quantity or highest degree attainable[,]’ and ‘possible’ means

something ‘falling within the bounds of what may be done, occur or be conceived’” (quoting

Webster’s Third New International Dictionary 133, 1396, 1771 (1993)).

       4.       As Defendants are aware, this Court has held that even though the term

“investigation” is not used in § 1681e(b), it is clear that Defendants have a duty to conduct a

reasonable initial investigation pursuant to § 1681e(b) to ensure that its initial reporting of

information is accurate and that this duty is “central” to the consumer reporting agencies’ duties

of care under that portion of the FCRA:




                                                 2
            Case 1:21-cv-02368-TSC Document 1 Filed 09/07/21 Page 3 of 15




       This conclusion flows from the plain meaning of both [§ 1681e(b) and § 1681i(a)].
       For example, Section 1681e(b) requires (1) “reasonable procedures” that
       (2) “assure” (3) “maximum possible accuracy.” To “assure” means “to make sure
       or certain: put beyond all doubt.” Webster's Third New International
       Dictionary 133 (1993). “Maximum” means the “greatest in quantity or highest
       degree attainable” and “possible” means something “falling within the bounds of
       what may be done, occur or be conceived . . . .” Id. at 1396, 1771. It is difficult to
       imagine how “maximum possible accuracy” could be guaranteed without an
       adequate investigation. Likewise, Section 1681i(a)(1)(A) requires a
       “reinvestigation,” necessarily implying that an “investigation” was required to have
       been performed in the first instance.

Burke, 2011 WL 1085874, at *4.

       5.       The FCRA also contains detailed requirements that both consumer reporting

agencies and furnishers must follow when a consumer disputes information in their credit files.

       6.       Section 1681i establishes the dispute requirements and obligations that consumer

reporting agencies must follow. For example, when a consumer disputes “the completeness or

accuracy of any item of information contained” in the consumer’s file, the FCRA requires the

credit reporting agency to “conduct a reasonable reinvestigation to determine whether the disputed

information is inaccurate and record the current status of the disputed information” within 30 days.

15 U.S.C. § 1681i(a)(1). As part of this process, the consumer reporting agency must provide

prompt notice to the furnisher of the information and consider all of the information presented in

a consumer’s dispute. 15 U.S.C. § 1681i(a)(2), (4).

       7.       Additionally, § 1681s-2(b) provides additional protections to consumers that are

designed to protect the furnishing of derogatory, erroneous information by their creditors by

imposing investigative duties on creditors after a consumer disputes the inaccuracy with the credit

bureaus. 15 U.S.C. § 1681s-2(b)(1).

       8.       In this case, Truist inaccurately reported that Ms. Wilson’s account, which had been

included in her Chapter 7 Bankruptcy discharge, had a past due balance.




                                                 3
            Case 1:21-cv-02368-TSC Document 1 Filed 09/07/21 Page 4 of 15




       9.       This information was incorrect because the debt had been discharged years earlier.

       10.      Experian and Equifax knew that this information was inaccurate. It was reporting

that the Truist account was charged off in January 2015 and that Ms. Wilson had obtained a

Chapter 7 discharge in December 2015. Therefore, it was clear from the face of Equifax’s and

Experian’s own reporting that Ms. Wilson’s Truist account was included in her bankruptcy and no

longer had a past-due balance.

       11.      Despite the fact that this information was facially inconsistent, Defendants allowed

Truist to place this information in Ms. Wilson’s credit files without any procedural safeguards in

place to flag or suppress this inaccurate and inconsistent information.

       12.      After Ms. Wilson disputed the inaccurate information with Equifax and Experian,

Defendants failed to correct her credit reports. Therefore, Ms. Wilson alleges claims against

Equifax and Experian for failing to reasonably ensure the maximum possible accuracy of her credit

reports in violation of the FCRA, 15 U.S.C. §1681e(b), and for failing to fulfill their reinvestigation

duties in violation of the FCRA, 15 U.S.C. § 1681i.

       13.      Ms. Wilson also alleges claims against Truist for failing to fully and properly

investigate her disputes and to review all relevant information provided by the consumer reporting

agencies in violation of the FCRA, 15 U.S.C. § 1681s-2(b)(1).

                                 JURISDICTION AND VENUE

       14.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 168lp.

       15.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in this District and

Division, where Ms. Wilson resides.




                                                  4
         Case 1:21-cv-02368-TSC Document 1 Filed 09/07/21 Page 5 of 15




                                             PARTIES

       16.     Ms. Wilson is a natural person and a consumer as defined by 15 U.S.C. § 1681a(c).

       17.     Truist is a corporation with its principal place of business in WinstonSalem, North

Carolina. It is a furnisher governed by the FCRA.

       18.     Equifax is a foreign limited liability company authorized to do business in the

District of Columbia. Equifax is a “consumer reporting agency” as defined by 15 U.S.C.

§ 1681a(f).

       19.     Experian is a foreign corporation authorized to do business in the District of

Columbia. Experian is a “consumer reporting agency” as defined by 15 U.S.C. § 1681a(f).

                                             FACTS

       20.     In April 2014, Ms. Wilson opened a store credit card at Home Depot, which was

serviced by Truist (the “Truist Account”).

       21.     Ms. Wilson experienced financial difficulties and fell behind on her payments for

the Truist Account.

       22.     Truist charged off Ms. Wilson’s account in January 2015.

       23.     Ms. Wilson filed for Chapter 7 bankruptcy in August 2015 and received a Chapter

7 discharge in December 2015.

       24.     Ms. Wilson’s Truist Account was included in her Chapter 7 discharge.

       25.     The Chapter 7 bankruptcy and discharge are reported in the public records section

of her Experian and Equifax credit report with a discharge date of December 2015.

       26.     Several years later, in October 2019, when Ms. Wilson was undergoing a

employment background report with the Department of Homeland Security, she realized that

Equifax and Experian were reporting the Truist Account.




                                                5
          Case 1:21-cv-02368-TSC Document 1 Filed 09/07/21 Page 6 of 15




       27.     But neither Experian nor Equifax reported that the Truist Account was discharged

in bankruptcy. Instead, they both reported that the account had an outstanding balance of more

than $3,000.

       28.     This information was incorrect because the outstanding balance was discharged as

a result of Ms. Wilson’s discharge and should have been reported as $0.

       29.     Ms. Wilson’s potential employer indicated that because of Experian and Equifax’s

inaccurate reporting, Ms. Wilson must pay the balance that the report indicated she owed, despite

the fact that she no longer owed the debt.

       30.     Experian and Equifax have a long history of government enforcement actions,

consumer complaints, and lawsuits establishing that it and the other national consumer reporting

agencies systematically inaccurately report information related to debts discharged in bankruptcy.

See, e.g., White v. Experian Info. Solutions, Inc., et al., Case No. 8:05-cv-01070 (C.D. Cal.); Acosta

v. Trans Union, 243 F.R.D. 377, n.3 (C.D. Cal. 2007) (citing a bankruptcy lawyer’s survey of

approximately 900 clients found that 66% of Equifax reports erroneously list one or more

discharged debts as due and owing).

       31.     In fact, in White, Experian and Equifax were the subject of a national court

injunction requiring it to ensure that it did not report tradelines that were included in Chapter 7

discharges that were inconsistent with the information received in its public records data.

       32.     Experian and Equifax were therefore on actual notice of and should have prevented

the inaccuracies addressed in this complaint and published to Ms. Wilson’s potential employer.

       33.     Despite the frequent inaccuracies related to accounts discharged in bankruptcy,

Experian and Equifax continue to maintain unreasonable procedures regarding the manner in

which it publishes bankruptcy-related information.




                                                  6
            Case 1:21-cv-02368-TSC Document 1 Filed 09/07/21 Page 7 of 15




       34.      In fact, neither Equifax nor Experian had any procedures in place to flag this

inconsistent information or prevent it from appearing in Ms. Wilson’s credit file. All that would

have been required is a review of the records Experian and Equifax have in their possession and

that they were reporting about Plaintiff, yet Experian and Equifax do not have appropriate

procedures in place to ensure its reporting is as maximally accurate as possible. On multiple

occasions within the two years prior to filing this lawsuit, Ms. Wilson disputed the Truist Account

with both Equifax and Experian.

       35.      Ms. Wilson also contacted Truist directly, including by telephone and by letter, and

explained that the Truist Account had been discharged in bankruptcy and should not be reporting

with a past-due balance.

       36.      Upon information and belief, Equifax and Experian forwarded Ms. Wilson’s

disputes to Truist.

       37.      In response to Ms. Wilson’s disputes, each of the Defendants failed to conduct an

adequate and substantive investigation.

       38.      Instead, after merely looking at the account notes in its system, Truist verified the

inaccurate past-due balance and forwarded that information to each of the consumer reporting

agencies.

       39.      Each of the consumer reporting agencies accepted the outcome of Truist’s so-called

investigation and took no additional steps to investigate Ms. Wilson’s dispute. Instead, each

continued to report Ms. Wilson’s credit file exactly as Truist instructed.

       40.      Therefore, the inaccurate information remained on Ms. Wilson’s credit reports.

       41.      As a result of Defendants’ conduct, Ms. Wilson suffered significant actual

damages, including an inability to obtain multiple car loans at competitive rates, denials for a store




                                                  7
          Case 1:21-cv-02368-TSC Document 1 Filed 09/07/21 Page 8 of 15




credit card, and publication of false and defamatory information as part of security clearance

procedure.

                           Defendants’ FCRA Violations Were Willful

       42.     Experian and Equifax continue to rely on Truist’s credit reporting even though they

know that Truist is an unreliable furnisher.

       43.     Discovery will show that Equifax and Experian each have received thousands of

consumer disputes in which the consumer complained that Truist was inaccurately reporting the

consumer’s account history, a past due balance, or the consumer’s account status.

       44.     There are also more than 500 complaints in the CFPB consumer complaint database

about Truist’s reporting of inaccurate information on consumers’ credit reports.

       45.     In addition, Truist and its predecessor companies SunTrust and BB&T have been

named as a defendant in hundreds of lawsuits by consumers alleging FCRA violations for

inaccurate credit reporting. In many of these lawsuits, Equifax or Experian were named as a co-

defendant.

       46.     Despite notice of these lawsuits, neither Experian nor Equifax has any procedures

in place to at any stage of their relationship with a furnisher (such as Truist) to: (a) receive and

review its credit reporting procedures; (b) receive and review its dispute investigation procedures;

or (c) audit—even selectively—any of the furnisher’s accounts or credit reporting to determine if

it is accurately reporting consumer file histories.

       47.     Discovery will show that in the last 10 years, no employee of Equifax or Experian

has had a telephone, video conference or in-person meeting longer than 30 minutes to meaningfully

inquire about, learn or examine the procedures used by Truist to comply with the FCRA.




                                                  8
         Case 1:21-cv-02368-TSC Document 1 Filed 09/07/21 Page 9 of 15




       48.     Moreover, as a standard practice, Equifax and Experian do not conduct independent

investigations in response to consumer disputes. Instead, they merely parrot the response of the

furnisher despite numerous court decisions admonishing this practice. See Cushman v. Trans

Union Corp., 115 F.3d 220, 225 (3d Cir. 1997) (“The ‘grave responsibilit[y]’ imposed by

§ 1681i(a) must consist of something more than merely parroting information received from other

sources. Therefore, a ‘reinvestigation’ that merely shifts the burden back to the consumer and the

credit grantor cannot fulfill the obligations contemplated by the statute.”); Apodaca v. Discover

Fin. Servs., 417 F. Supp. 2d 1220, 1230–31 (D. N.M. 2006) (noting that credit reporting agencies

may not rely on automated procedures that make only superficial inquiries once the consumer has

notified it that information is disputed); Gorman v. Experian Info. Sols., Inc., 2008 WL 4934047,

at *6 (S.D.N.Y. Nov. 19, 2008).

       49.     Upon information and belief, and consistent with their standard policies and

procedures, Equifax and Experian automatically generated their “investigation” results once Truist

verified the status of Ms. Wilson’s account, and they did not take any additional actions to verify

the accuracy of the information that Truist provided.

       50.     Instead, Equifax and Experian blindly accepted Truist’s version of the facts and

continued to report the inaccurate, derogatory information on Ms. Wilson’s credit reports.

       51.     Equifax and Experian continue the practice of parroting the furnisher’s response

despite numerous lawsuits alleging (and establishing) that they fail to conduct a reasonable

investigation under the FCRA.

       52.     Defendants do not intend to modify their dispute-processing procedures because

doing so would drastically increase their operating expenses.




                                                9
         Case 1:21-cv-02368-TSC Document 1 Filed 09/07/21 Page 10 of 15




        53.      Therefore, at all times relevant to this Complaint, Equifax’s and Experian’s conduct

was willful and carried out in reckless disregard for a consumer’s rights under the FCRA. By

example only and without limitation, their conduct was willful because it ran a risk of harm that

was known, or so obvious it should have been known, by failing to implement any procedure to

identify and correct these common errors prior to furnishing reports.

        54.      Truist’s processing of consumer disputes was also willful and carried out in reckless

disregard for consumers’ rights under the FCRA. For example, Truist’s conduct was willful

because it was intentionally accomplished through intended procedures that prioritize efficiency

over accuracy.

                                       COUNT ONE:
                            VIOLATION OF FCRA, 15 U.S.C. § 1681e(b)
                                 (EQUIFAX AND EXPERIAN)

        55.      Ms. Wilson incorporates the allegations set forth above.

        56.      Equifax and Experian violated 15 U.S.C. § 1681e(b) by failing to establish or

follow reasonable procedures to assure the maximum possible accuracy of Ms. Wilson’s credit

reports and credit files.

        57.      Because of Equifax’s and Experian’s conduct, Ms. Wilson suffered actual damages,

including an inability obtain multiple car loans at competitive rates, denials for a store credit card,

publication of false and defamatory information as part of security clearance procedure, loss of

employment opportunities, a decreased credit score, damage to reputation, embarrassment,

humiliation, and other emotional distress.

        58.      Equifax’s and Experian’s violations of § 1681e(b) were willful, rendering them

liable to Ms. Wilson for actual damages, statutory damages, punitive damages, costs, and

attorney’s fees in an amount to be determined under 15 U.S.C. § 1681n.




                                                  10
         Case 1:21-cv-02368-TSC Document 1 Filed 09/07/21 Page 11 of 15




       59.     In the alternative, Equifax’s and Experian’s violations were negligent, which

entitles Ms. Wilson to recovery under 15 U.S.C. § 1681o.

                                    COUNT TWO:
                          VIOLATION OF FCRA, 15 U.S.C. § 1681i
                              (EQUIFAX AND EXPERIAN)

       60.     Ms. Wilson incorporates the allegations set forth above.

       61.     Equifax and Experian violated multiple sections of § 1681i, including: (1) failing

to conduct a reasonable reinvestigation to determine whether the disputed information was

inaccurate in violation of § 1681i(a)(1); (2) failing to provide Truist with all the relevant

information regarding Ms. Wilson’s disputes in violation of § 1681i(a)(2); (3) failing to review

and consider all relevant information submitted by Ms. Wilson in violation of §1681i(a)(4); and

(4) failing to promptly modify the Truist account to remove any derogatory reporting or indication

that the account was a charge-off after a lawful reinvestigation in violation of § 1681i(a)(5)(A).

       62.     Because of Equifax’s and Experian’s violations of §1681i, Ms. Wilson suffered

actual damages, including an inability to obtain multiple car loans at competitive rates, denials for

a store credit card, publication of false and defamatory information as part of security clearance

procedure, loss of employment opportunities, decreased credit score, damage to reputation,

embarrassment, humiliation, and other emotional distress.

       63.     Equifax’s and Experian’s violations of § 1681i were willful, rendering them liable

to Ms. Wilson for actual damages, statutory damages, punitive damages, costs, and attorney’s fees

in an amount to be determined under 15 U.S.C. § 1681n.

       64.     In the alternative, Equifax’s and Experian’s violations were negligent, entitling Ms.

Wilson to recovery under 15 U.S.C. § 1681o.




                                                 11
         Case 1:21-cv-02368-TSC Document 1 Filed 09/07/21 Page 12 of 15




                                 COUNT THREE:
                    VIOLATION OF FCRA, 15 U.S.C. § 1681s-2(b)(1)(A)
                                   (TRUIST)

        65.    Ms. Wilson incorporates the allegations set forth above.

        66.    On one or more occasion within the past two years, Truist violated 15 U.S.C.

§ 1681s-2(b)(1)(A) by failing to fully and properly investigate Ms. Wilson’s disputes.

        67.    When Ms. Wilson disputed her account with the consumer-reporting agencies,

Truist used a dispute system named “e-Oscar,” which the consumer-reporting agencies and their

furnisher-customers, like Truist, have adopted to process consumer disputes. E-Oscar is an

automated system, and its use by the consumer-reporting agencies is systemic and uniform.

        68.    When the consumer-reporting agencies receive consumer disputes, they (usually

via an outsourced vendor) translate each dispute into an automated consumer dispute verification

(“ACDV”) form.

        69.    Upon information and belief, the ACDV form is the method that Truist uses to

receive consumer disputes under 15 U.S.C. § 1681i(a).

        70.    Upon information and belief, the consumer-reporting agencies forwarded Ms.

Wilson’s dispute to Truist using an ACDV form.

        71.    Truist understood the nature of Ms. Wilson’s disputes when it received the ACDV

form.

        72.    Upon information and belief, when Truist received the ACDV form containing Ms.

Wilson’s disputes, Truist followed a standard and systemically unlawful process in which it only

reviewed its own internal computer screen for the account and repeated back the same information

to the ACDV system that was previously reported to the consumer-reporting agency.




                                               12
         Case 1:21-cv-02368-TSC Document 1 Filed 09/07/21 Page 13 of 15




       73.     Upon information and belief, in accordance with its standard procedures, Truist

does not conduct any substantive review to determine if the information in its system is accurate

when it receives a consumer dispute through e-Oscar.

       74.     Because of Truist’s violations of 15 U.S.C. § 1681s-2(b)(1)(A), Ms. Wilson

suffered actual damages, including an inability to obtain multiple car loans at competitive rates,

denials for a store credit card, publication of false and defamatory information as part of security

clearance procedure, loss of employment opportunities, a decreased credit score, damage to

reputation, embarrassment, humiliation, and other emotional distress.

       75.     Truist’s violations of § 1681s-2(b)(1)(A) were willful, rendering it liable to Ms.

Wilson for damages under 15 U.S.C. § 1681n.

       76.     In the alternative, Truist was negligent, entitling Ms. Wilson to damages under

15 U.S.C. §1681o.

                                   COUNT FOUR:
                      VIOLATION OF FCRA, 15 U.S.C. § 1681s-2(b)(1)(B)
                                     (TRUIST)

       77.     Ms. Wilson incorporates the allegations set forth above.

       78.     On one or more occasions within the past two years, Truist violated 15 U.S.C.

§ 1681s-2(b)(1)(B) by failing to review all relevant information provided by the consumer

reporting agencies.

       79.     As Ms. Wilson detailed in the previous Count, Truist has elected to use the e-Oscar

system to receive FCRA disputes from the consumer-reporting agencies.

       80.     Truist failed to consider the other information that the consumer-reporting agencies

provided regarding Ms. Wilson’s disputes, including the two-digit dispute code that the agencies

listed on the ACDV form.




                                                13
           Case 1:21-cv-02368-TSC Document 1 Filed 09/07/21 Page 14 of 15




       81.     Truist knew the meaning of the dispute codes used by the consumer reporting

agencies in e-Oscar.

       82.     Truist does not contend that the ACDV system is an inadequate means to receive

FCRA disputes from the consumer reporting agencies.

       83.     Truist understood Ms. Wilson’s disputes and that she claimed that her account was

reporting inaccurately.

       84.     Despite this, Truist did not update its incorrect reporting regarding Ms. Wilson’s

account.

       85.     Because of Truist’s violations of 15 U.S.C. § 1681s-2(b)(1)(B), Ms. Wilson

suffered actual damages, including an inability to obtain multiple car loans at competitive rates,

denials for a store credit card, publication of false and defamatory information as part of security

clearance procedure, loss of employment opportunities, a decreased credit score, damage to

reputation, embarrassment, humiliation, and other emotional distress.

       86.     Truist’s violations of 15 U.S.C. § 1681s-2(b)(1)(B) were willful, rendering it liable

for damages under 15 U.S.C. § 1681n.

       87.     In the alternative, Truist was negligent, entitling Ms. Wilson to recover damages

under 15 U.S.C. § 1681o.

       WHEREFORE, Ms. Wilson demands judgment for actual, statutory, and punitive damages

against Defendants as pleaded above; her attorneys’ fees and costs; prejudgment and post-

judgment interest at the judgment rate; and such other relief the Court deems proper.

       TRIAL BY JURY IS DEMANDED.

                                              Respectfully submitted,
                                              ANGELA D. WILSON

                                              By:     /s/ Kristi C. Kelly



                                                14
Case 1:21-cv-02368-TSC Document 1 Filed 09/07/21 Page 15 of 15




                            Kristi Cahoon Kelly, DC No. 974872
                            Casey S. Nash, DC No. 1028868
                            KELLY GUZZO, PLC
                            3925 Chain Bridge Road, Suite 202
                            Fairfax, VA 22030
                            (703) 424-7572
                            (703) 591-0167 Facsimile
                            Email: kkelly@kellyguzzo.com
                            Email: casey@kellyguzzo.com
                            Counsel for Plaintiff




                              15
